DETAILED ACTION
Applicants' arguments, filed March 7, 2021, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant’s elected Group I without traverse of on November 13, 2020. Claims 8-11 and 13-14 remain withdrawn from further consideration. Applicants cancelled claims 3-6 and 12 without prejudice or disclaimer and added new claims 15-17. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 7 is objected to because the last component in the list (i.e. salt) is not proceeded by an “and”. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Serfontein (U.S. 2006/0078629 – provided via IDS dated 6/19/2019) in view of Beiley (U.S. 2011/0014277). 

Beiley teaches a supplement composition comprising magnesium in forms including “magnesium glycinate, magnesium malate, magnesium taurate”. 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the supplement of Serfontein to choose to known forms of magnesium for supplementation such as taught by Beiley. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Serfontein (U.S. 2006/0078629 – provided via IDS dated 6/19/2019) in view of Beiley (U.S. 2011/0014277), Sinnott (U.S. 2007/0190209) and Moshtagh (U.S. 2015/0265665). 
Serfontein teaches a composition for supplying micronutrients comprising 300mg magnesium carbonate and 5mg lithium orotate [0210]. The composition also comprises 200mg vitamin C (ascorbic acid), 30mg d-α-tocapherol acetate (vitamin E), 400+ mcg selenium, and 10 mg thiamine (vitamin B1) [0140],[0211]. Other suitable micronutrient supplements include magnesium, manganese and zinc, and/or vitamins selected from the group consisting of vitamins A, B2, B3, B6, C, carotenoids and E (entire document, specifically, [0112]).   Magnesium is administered as a chelate [0245]. 
Serfontein does not teach the addition of magnesium as a combination of taurate, glycinate and malate. 
Beiley teaches a supplement composition comprising magnesium in forms including “magnesium glycinate, magnesium malate, magnesium taurate”. 

Sinnott (U.S. 2007/0190209) teaches a dietary supplement comprising 0.038 mg biotin, 0.3-3.5 mg zinc, 0.3-3.5 mg manganese, 0.3-3.5 mg boron, 0.3-3.5 mg chromium, 0.3-3.5 mg molybdenum, 0.3-3.5 mg selenium, 2.5-30 mg magnesium, 350 IU vitamin E, 0.15-100mg (400 IU) vitamin D, 0.15-100mg vitamin C, 0.15 mg vitamin B12, 1.5 mg thiamine (Vitamin B1), 1.6mg riboflavin (vitamin B2), 16mg niacin(vitamin B3) and metabolites of niacin [0066], 5.5mg pantothenic acid (vitamin B5), and 2.2mg vitamin B6 (entire document, specifically [0017], table 1). 
	Sinnott does not teach the addition of kelp and PABA. 
Moshtagh (U.S. 2015/0265665) teaches a gummy multivitamin comprising 3mg kelp and 12.5mg PABA ([0044] entire document, table 2), but does not teach the addition of lithium. 
	It would have been prima facie obvious to one having ordinary skill in the art making multivitamins to formulate the vitamin supplement of Serfontein using known forms of magnesium chelate as taught by Beiley and including other known supplements such as the boron of Sinnott and kelp and PABA of Moshtagh. MPEP 2143(I)(A) & 2144.06(I).  
	
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Serfontein (U.S. 2006/0078629 – provided via IDS dated 6/19/2019) in view of Beiley (U.S. 2011/0014277), Sinnott (U.S. 2007/0190209) and Moshtagh (U.S. 2015/0265665), the combination further in view of Stoll (U.S. 2013/0309291) and Uzunian (U.S. 2007/0048416).

	Stoll teaches a gummy confectionary composition for administration of vitamins and supplements (see entire document). The gummy may include tapioca syrup, organic sugar, evaporated cane juice, natural flavors ([0115]-[0018] and table 2). Lecithin is a suitable emulsifier and salt and sunflower oil may be included [0122], [0143]. The composition contains the colorant titanium dioxide [0139]. 
	Stoll does not teach the addition of beat juice.   
Uzunian teaches the use of pigments such as red beet juice in order to provide a color to an ingestible composition (see whole document, specifically [0008]). The compositions can provide color to a vitamin preparation [0008]. 
It would have been prima facie obvious to make the supplement of Serfontein and Beiley in gummy form given Stoll teaches vitamins and supplements may be administered via a gummy. MPEP 2143(I)(D).  Further, it would have been prima facie obvious to substitute the titanium dioxide colorant of Stoll for the natural beet juice colorant of Uzunian. MPEP 2144.06(II) and 2143(I)(B). 

Claim 16 and 17 appear to be free of the prior art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 15-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 12-16, and 18-21 of copending Application No. 16/128,349 and claims 1-8 of copending Application No. 16/673,038 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because one having ordinary skill in the art would have found it prima facie obvious to choose from within the claimed components of the mucoadhesive dosages and arrive at the instantly claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting Remarks
Applicants argue that 16/128,349 require cannabinoids. The instant claims do not recite cannabinoids and do not recite cannabinoids and the instant specification does not provide support for cannabinoids, so the rejection should be withdrawn. 
Examiner disagrees. The instant claims permit cannabinoids and other non-recited components based on the use of the transition phrase “comprising”. Thus, Applicants argument is unpersuasive.  

Applicants argue that none of the pending claims 1-8 in Application 16/673,038 recite lithium or magnesium as recited in the currently pending claims, so Applicants request the rejection be withdrawn. 
Examiner disagrees. Claim 4 recites a multivitamin comprising lithium and magnesium. Claim 8 requires the lithium to be present in 0.05-50 mg and Claim 16 recites magnesium as glycinate, malate, or taurinate present in 10-400mg. Thus, Applicants argument is unpersuasive and the provisional double patenting rejections are maintained. 


Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612